DETAILED ACTION
Applicants' arguments and declarations, filed February 22, 2022 and March 16, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-12 and 14-19 stand rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, amended claim 8 recites “an aqueous suspension comprising silicone dioxide and free from an enteric polymer”. Amended claim 16 recites “wherein the outermost coating comprises silicon dioxide, said outermost coating layer being free from an enteric polymer”. Examiner is unable to locate support for excluding an enteric polymer.

Written Description Remarks
	Applicants argue that the written description rejection should be withdrawn because the claims are clear and definite. 
	Examiner disagrees. Compliance with 112(b) regarding definiteness is a separate issue from compliance with 112(a) regarding written description. Thus, Applicants argument that the claims comply with 35 U.S.C. 112(b) in unpersuasive to overcome the rejection over 35 U.S.C. 112(a).

Applicants submit that support may be located in Example 1.2 at [0040] of Applicant’s published application (US 2019/0022014). 
Examiner disagrees that an example that lacks a component may provide support for the exclusion of that component. See MPEP 2173.05(i) stating “[t]he mere absence of a positive recitation is not basis for an exclusion”. Since Applicants can only point to the absence of a positive recitation as a basis for the instantly claimed exclusion, the subject matter fails to comply with 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 112(b) - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. 
Claim 16 recites “an enteric coated oral pharmaceutical preparation in the form of a granulate, a pellet or a mini-tablet, optionally in a sachet or a capsule shell, the granulate, pellet or minitablet having a core consisting of dimethyl fumarate and at least one pharmaceutically acceptable excipient and having between one and three enteric coating layers on the core and the outermost coating layer comprises silicon dioxide, said outermost coating layer being free from an enteric polymer”. The recitation of “the core” lacks antecedent basis in the claim. 
Claim 17 recites “the first enteric film-forming polymer and the second enteric film-forming polymer are not the same polymer”. It is unclear what is required in order to be “not the same polymer”. Polymers can be different spatially, different lengths, or include different monomers. It is not clear to what degree the polymers are required to be different from one another. For the purposes of applying prior art, any difference is considered sufficient. MPEP 2111. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN 104352441 – provided via IDS filed 11/6/2018) in view of Lei (U.S. 2013/0011473).
Feng teaches a method of treating multiple sclerosis [0005] via administration of a pharmaceutical preparation comprising dimethyl fumarate (DMF), microcrystalline cellulose (MCC), sodium carboxymethyl starch, and hydroxypropyl cellulose (HPC). The core is coated with a first enteric coating comprising Eudragit L12.5, then a second enteric coating comprising Eudragit L30D-55 and talc or silicon dioxide (Example 1). 
Feng additionally teaches that the granules may be filled into capsules or sachets [0006][0029]. The granules are formed by granulating and the coatings are applied using a fluidized bed [0021-0027].  The talc in the outer layer is 1.2% of the weight of the granules (Example 1). The granule layers were applied using aqueous dispersions (i.e. suspensions) ([0124] and Examples). The anti-plastering aid may be silicon dioxide (e.g. claim 6). 
Lei teaches that the addition of a silicon dioxide coating in order to isolate the materials from granules from the surrounding environment thereby preventing sticking during manufacture of the dosage form [0031]. 
A skilled artisan would have found it prima facie obvious to coat the micropellets of Feng with silicon dioxide in order to prevent sticking and ease manufacturing of the final dosage form. It would have been prima facie obvious to one of ordinary skill in the art to add additional enteric coating layers in order to further control the release of the DMF. See MPEP 2144.06.  Regarding the proportion of the recited silica, the term approximately 0.99 percent is interpreted to include, approach, or be similar to the 1.2% taught by Feng. See MPEP 2144.05(I). Moreover, the weight percent taught by the prior art will decrease slightly upon addition of a capsule shell to the total weight of the preparation. Thus, claims 15 and 19 are rendered prima facie obvious. 

Obviousness Remarks 
Applicants argue that Przemyslaw Skoczen declares that it is common practice to include talc or silicon dioxide in the enteric coating layer to prevent adherence of pellets to each other during the coating process, but submits that there would be no reason to top coat the granules of Feng with silicon dioxide to prevent the cores from sticking to each other or machine parts during manufacture of the dosage form (declaration filed 3/16/2022). 
Examiner disagrees. Lei top coats with silicon dioxide to reduce sticking during manufacture. Since silicon dioxide has good flowability, it may be used to surface area exposure of particles and lower the probability of sticking to surfaces [0032]. Given the explicit teachings of Lei, Applicants argument is unpersuasive to overcome the obviousness rejection. 

Applicants submit that Przemyslaw Skoczen declares that the instant specification provides unexpected results [0044-0045]. 
Examiner agrees. However, the data appears to be limited to granules having a top coating consisting of silicon dioxide wherein the top coating is present at 0.99% by weight of the granules. It is Applicants burden to place the claims commensurate in scope with the showing of unexpected results. MPEP 716.02(d). Since the instant claims are substantially broader than the single data point relied upon for unexpected results, Applicants have not met their burden, so the obviousness rejection is maintained.  

Applicants argue that silicon dioxide is only disclosed as an adsorbant, anticaking agent, emulsion stabilizer, glidant, suspending agent, tablet disintegrant thermal stabilizer and viscosity increasing agent, so a skilled artisan would not be motivated to use it as an anti-adherent. 
Examiner disagrees. Lei teaches use of colloidal silicon dioxide and an anti-adherent coating. Thus, Applicants argument that a skilled artisan would not be motivated to use silicon dioxide as an anti-adherent is unpersuasive. 

Applicants argue that Lei does not teach an outer coating having silicon dioxide as the sole ingredient, so the rejection should be withdrawn. 
Examiner disagrees.  Claim 1 of Lei recites: A premix granule of clopidogrel bisulfate characterized in that the premix granule comprises: clopidogrel bisulfate and colloidal silicon dioxide for covering Clopidogrel bisulfate, wherein the weight of colloidal silicon dioxide is 0.5%-10% w/w of that of clopidogrel bisulfate. As such, Lei at least suggests including silicon dioxide as the sole coating ingredient for covering granules. See MPEP 2141-2143. 

Applicants argue that Lei is directed to clopidogrel bisulfate, a very different compound from the instantly claimed dimethyl fumarate (DMF). Lei explains that the biggest difficulty in tablet manufacturing is the composition sticking to machine parts. Applicants submit that because Feng does not disclose DMF sticking on punches and dies, the references should not be combined. 
Examiner disagrees. Applicants are reminded that the motivation of combine references may be based on knowledge of one of ordinary skill in the art and the knowledge generally available to one of skill in the art. See MPEP 2143. Here, the skilled artisan would understand from the labeling of silica as an anti-plastering agent that the reason Feng includes silica is to prevent particle adherence or plastering. Given that Lei teaches including silica as the sole ingredient in the outer layer for this same purpose of preventing adherence would have motivated a skilled artisan to combine the references. For these reasons, Applicants arguments are unpersuasive and the obviousness rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,013,693. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to choose from the suitable components recited by the ‘693 patent to predictably arrive at the instantly claimed subject matter. See MPEP 2143. 

Double Patenting Remarks
Applicants request that the non-statutory double patenting rejection be held in abeyance until such time that claims are indicated as otherwise allowable. Since no claims are yet indicated as otherwise allowable, the rejection is maintained. 


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612